            Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                                  CIVIL ACTION NO.



DAPHNE GUNTER,

                                Plaintiff

v.

SHAPLEY & STERN, INC. and JAMES
PATTERSON,

                                Defendants




                              COMPLAINT AND JURY DEMAND

                                               Parties

     1. The Plaintiff, Daphne Gunter (hereinafter referred to as “Plaintiff”), is a natural person

        with a residential address of 8 Maple Street, Gloucester, Essex County, Massachusetts.

     2. The Defendant, Shapley & Stern, Inc. (hereinafter referred to as “Defendant Company,”

        or when referred to collectively, as “Defendants”), is a corporation located at 634 Swan

        Street Ramsey, New Jersey.

     3. The Defendant, James Patterson (hereinafter referred to as “Defendant Patterson,” or

        when referred to collectively, as “Defendants”), is a natural person with a last known

        business address of 634 Swan Street, Ramsey, New Jersey.

                                              Jurisdiction

     4. This Court has jurisdiction over the claims set forth herein, pursuant to 28 U.S.C. §§

        1331 and 1332 and otherwise. There are federal questions of law and the amount in
       Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 2 of 10




   controversy is in excess of $75,000.00. The Plaintiff’s claims are brought under Title VII

   of the Civil Rights Act of 1964, as amended. This Court has supplemental jurisdiction

   over the state law claims brought under M.G.L. c. 151B, pursuant to 28 U.S.C. § 1367.

                                             Facts

5. The Plaintiff began her employment with the Defendant Company in or around July,

   2018, as an Account Manager covering the New England territory. The Plaintiff worked

   remotely from home and at various architectural firms that were predominantly located in

   Boston, Massachusetts.

6. The Plaintiff always performed her job responsibilities well throughout the course of her

   employment with the Defendant Company.

7. During her employment with the Defendant Company, the Plaintiff was sexually harassed

   by her coworker, Defendant Patterson.

8. In or about July, 2018, during her first week of employment, the Plaintiff went to New

   York for training with other new hires and potential hires. Defendant Patterson was also

   in New York for an interview with the Defendant Company. At lunch, they all sat

   together. Defendant Patterson reached under the table and touched the Plaintiff’s leg

   multiple times. This made the Plaintiff uncomfortable, so the Plaintiff left lunch early to

   go back to Boston. There are other examples as well.

9. On or about August, 2018, the Defendant Company had a video conference call which

   included the Plaintiff, Jamie Stern, Hayley Stern via audio only, Defendant Patterson and

   three other representatives. After the conference call, the Plaintiff received an email that

   said, “You look comfortable on the couch [smiley face].” The Plaintiff thought it was her

   boss and Defendant Company owner, Jamie Stern. The Plaintiff responded, “Hi Jamie,



                                             2
       Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 3 of 10




   it’s very warm so it’s not that comfortable. Did I miss anything? The battery on my

   device died.” The Plaintiff received an email from Jamie asking if her questions were

   answered and if she had any additional questions. The Plaintiff realized that Defendant

   Patterson sent her the first email. Defendant Patterson responded, “How’s it going in

   Boston?” The Plaintiff said, “Oh, sorry James, I thought you were Jamie. I’m

   acclimating, but it’s going well.” Defendant Patterson replied, “I’m doing well, on my

   own full time since August 1st [smiley face]. What’s your cell phone number so we can

   keep in touch?” The Plaintiff immediately forwarded this response to her Supervisor,

   Hayley Stern, who said Human Resources would reach out to me. There are other

   examples as well.

10. Approximately two days later, Gloria, from Human Resources, contacted the Plaintiff and

   asked if she wanted to file a formal report. The Plaintiff said she didn’t want to file a

   formal report; she just wanted him to be spoken to. Gloria asked the Plaintiff what

   happened. The Plaintiff told Gloria that she felt uncomfortable and told her about the

   emails and the sexual harassment when Defendant Patterson touched her leg. Gloria said,

   “I’m surprised, he is religious and married.” Gloria also said she would speak to him and

   she agreed that there was no reason for him to ask for the Plaintiff’s number. Gloria then

   said, “If he really wanted your number he could have asked someone else in the

   company.”

11. On or about August, 2018, the Plaintiff received a phone call from Defendant Company’s

   owner, Jamie Stern. Mr. Stern gave the Plaintiff a monthly sales review during this

   phone call. He told the Plaintiff that she was doing really well. He also said the Plaintiff

   would receive a list of possible clients he wanted her to pursue. The Plaintiff never



                                             3
       Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 4 of 10




   received this list. The Plaintiff followed up over the course of a few months with Mr.

   Stern through email and voicemail about not receiving the list of possible clients he

   mentioned. He told the Plaintiff that Hayley has been busy and will send them to me.

12. In or about December, 2018, Hayley emailed the Plaintiff about not pursuing the possible

   clients. The Plaintiff explained to Hayley that she never received a list of the possible

   clients. The Plaintiff also told Hayley that she was creating a plan to pursue them.

   Hayley told the Plaintiff to finish out the year strong.

13. On or about January 2, 2019, the new Regional Manager, Chris, contacted the Plaintiff

   about going to New Jersey for training within the next few weeks. The Plaintiff was

   under the understanding that she and another Account Manager, Emily, were going to

   New Jersey for this training.

14. On or about January 2, 2019, the Plaintiff received a phone call from Chris. He was

   confirming that the Plaintiff was available on or around January 9th or 10th for the

   training. The Plaintiff confirmed that she was available.

15. A few hours later, on or about January 4, 2019, the Plaintiff received a confirmation

   email from Chris, where she noticed Defendant Patterson was listed for attending this

   training. The Plaintiff felt immediately uncomfortable and expressed her concern to her

   Project Manager, Zack. He said he did not know who was attending the training and

   dismissed the Plaintiff’s concerns.

16. On or about January 7, 2019, the Plaintiff started her shift as usual. The Plaintiff

   received a phone call from Defendant Company’s Owner, Mr. Stern. He informed the

   Plaintiff that they were “rethinking the territory,” and the Plaintiff’s employment was

   abruptly terminated.



                                              4
           Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 5 of 10




   17. The Plaintiff has satisfied the prerequisites to filing suit.

                                             Count I
 (Title VII of the Civil Rights Act of 1964, as Amended (“Title VII”) - Sexual Harassment)
                               Plaintiff v. Defendant Company

   18. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   19. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon the sexual harassment of her by the Defendant Company.

   20. The Plaintiff was terminated from her employment, at least in part, based upon her

       reporting of and/or resisting of said sexual harassment and the sexual harassment itself.

   21. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment. The Plaintiff suffered a hostile

       work environment.

   22. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to Title VII.

                                              Count II
                   (Title VII - Sex/Gender Discrimination and Harassment)
                                 Plaintiff v. Defendant Company

   23. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   24. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon the Plaintiff’s sex/gender and the sexual harassment of her by the Defendant

       Company.

   25. The Plaintiff was terminated from her employment, at least in part, based upon her



                                                   5
           Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 6 of 10




       reporting of and/or resisting of said sexual harassment and the sexual harassment itself.

   26. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment. The Plaintiff suffered a hostile

       work environment.

   27. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory and harassing conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to Title VII.

                                             Count III
                                    (Title VII - Retaliation)
                                Plaintiff v. Defendant Company

   28. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   29. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon her sex/gender and her reporting and resisting of sexual harassment. The

       Plaintiff was retaliated against by Defendant Company based upon her sex/gender and for

       having reported said sexual harassment.

   30. The Plaintiff was retaliated against and was terminated from her employment, at least in

       part, based upon her sex/gender and reporting and resisting of said sexual harassment.

   31. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment.

   32. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory conduct, retaliation and harassment would cease.



                                                 6
           Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 7 of 10




       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to Title VII.

                                           Count IV
                            (M.G.L. c. 151B - Sexual Harassment)
                              Plaintiff v. Defendant Company

   33. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   34. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon the sexual harassment of her by the Defendant Company.

   35. The Plaintiff was terminated from her employment, at least in part, based upon her

       reporting of and/or resisting of said sexual harassment and the sexual harassment itself.

   36. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment. The Plaintiff suffered a hostile

       work environment.

   37. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to M.G.L. c. 151B.

                                           Count V
               (M.G.L. c. 151B - Sex/Gender Discrimination and Harassment)
                              Plaintiff v. Defendant Company

   38. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   39. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon the Plaintiff’s sex/gender and the sexual harassment of her by the Defendant

       Company.



                                                 7
          Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 8 of 10




   40. The Plaintiff was terminated from her employment, at least in part, based upon her

       reporting of and/or resisting of said sexual harassment and the sexual harassment itself.

   41. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment. The Plaintiff suffered a hostile

       work environment.

   42. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory and harassing conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to M.G.L. c. 151B.

                                             Count VI
                                 (M.G.L. c. 151B - Retaliation)
                                Plaintiff v. Defendant Company

   43. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   44. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon her sex/gender and her reporting and resisting of sexual harassment. The

       Plaintiff was retaliated against by the Defendant Company based upon her sex/gender and

       for having reported said sexual harassment.

   45. The Plaintiff was retaliated against and was terminated from her employment, at least in

       part, based upon her sex/gender and reporting and resisting of said sexual harassment.

   46. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment.

   47. The Plaintiff was severely and adversely affected by the Defendant Company’s conduct

       and the failure of the Defendants to take reasonable steps to ensure that this



                                                 8
          Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 9 of 10




       discriminatory conduct, retaliation and harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, Shapley & Stern, Inc., and for all damages available pursuant to M.G.L. c. 151B.

                                           Count VII
                            (M.G.L. c. 151B - Sexual Harassment)
                               Plaintiff v. Defendant Patterson

   48. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   49. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon the sexual harassment of the Plaintiff by Defendant Patterson.

   50. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment.

   51. The Plaintiff was severely and adversely affected by the conduct of Defendant Patterson

       and the failure of the Defendants to take reasonable steps to ensure that this

       discriminatory conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, James Patterson, and for all damages available pursuant to M.G.L. c. 151B.

                                           Count VIII
                                 (M.G.L. c. 151B - Retaliation)
                                Plaintiff v. Defendant Patterson

   52. The Plaintiff incorporates herein the previous allegations set forth in this Complaint.

   53. The Plaintiff was treated differently as to the terms and conditions of her employment

       based upon her reporting of sexual harassment and discrimination.

   54. This environment and the conditions imposed upon the Plaintiff related to and adversely

       affected the terms and conditions of her employment.

   55. The Plaintiff was severely and adversely affected by the conduct of Defendant Patterson



                                                 9
          Case 1:19-cv-12502-IT Document 1 Filed 12/12/19 Page 10 of 10




       and the failure of Defendants to take reasonable steps to ensure that this discriminatory

       conduct and sexual harassment would cease.

       WHEREFORE, the Plaintiff, Daphne Gunter, respectfully requests judgment against the

Defendant, James Patterson, and for all damages available pursuant to M.G.L. c. 151B.

       THE PLAINTIFF DEMANDS A JURY TRIAL AGAINST THE DEFENDANTS

ON ALL COUNTS SO TRIABLE PURSUANT TO RULE 38 OF THE FEDERAL RULES

OF CIVIL PROCEDURE AND THE RULES OF CIVIL PROCEDURE OTHERWISE.



Respectfully submitted,

The Plaintiff
DAPHNE GUNTER
By Her Attorney

/s/ Michael O. Shea                          Dated: December 10, 2019
MICHAEL O. SHEA, ESQ.
BBO No. 555474
Law Office of Michael O. Shea, P.C.
3 Crane Park Drive, Suite 7
Wilbraham, MA 01095
Telephone No. (413) 596-8005
Facsimile No. (413) 596-8095
Email: owenshea@aol.com




                                               10
